DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended. Claims 1-20 are pending with claims 1-17 being considered in the present Office action.

Applicant’s arguments with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5-7, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Miyake (US 2016/0118640), hereinafter Miyake.

Fig. 1E of Miyake is annotated below to clearly show the features of the claim(s).

    PNG
    media_image1.png
    460
    1284
    media_image1.png
    Greyscale

Regarding Claim 1, Miyake teaches an electrode assembly (e.g., 12, 13, 14), comprising: an electrode 12; and an electrode tab 10, wherein the electrode tab 10 is attached to the electrode 12 (see e.g., Fig. 1E), wherein the electrode tab 10 comprises: a center portion (labelled and highlighted by a solid double headed arrow in annotated Fig. 1E), wherein the center portion (solid double headed arrow) comprises an attachment mechanism (weld or alike, see e.g., para. [0066]), wherein the electrode tab 10 is attached to the electrode 12 via the attachment mechanism; a protrusion portion (dotted double headed arrow in annotated Fig. 1E), wherein the protrusion portion (dotted double headed arrow) extends from the center portion (solid double headed arrow) and protrudes beyond a perimeter (labelled in annotated Fig. 1E) of the electrode 12; and a rounded portion (part of folded part 10b highlighted by hatch marks in annotated Fig. 1E), wherein the rounded portion (hatch marks on 10b) extends from the center portion (solid double headed arrow) in a direction opposite the protrusion portion (dotted double headed arrow) and wherein the rounded portion (hatch marks on 10b) is not adhered to the electrode 12.
Regarding Claims 5 and 6, Miyake teaches the electrode tab 10 comprises metal comprising aluminum (e.g., aluminum; nickel plated copper, see para. [0066]). 
Regarding Claim 7, Miyake teaches the protrusion portion of the electrode tab 10 is polygonal in shape, see e.g., Fig. 1A-2D.
Regarding Claim 16, Miyake teaches masking material 15 is deposited on a surface of the protrusion portion of the electrode tab, see e.g., Fig. 1E.
Regarding Claim 17, Miyake teaches the electrode tab 10 is free of bolts, screws, nails, clamps, or any combination(s) thereof.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Miyake as evidenced by TIBTECH (Table of Metal Properties, of record), hereinafter TIBTECH.
Regarding Claim 15, Miyake teaches the electrode tab is made of aluminum (para. [0066]) which inherently satisfies an electrical conductivity of greater than or equal to 2000 S/cm as evidenced by TIBTECH.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (JP 2010-080299, machine translation provided) in view of Miyake (US 2016/0118640), hereinafter Osawa and Miyake.
Regarding Claims 1 and 3, Osawa teaches an electrode assembly (17: 11, 12, 13, 14, and 15, see e.g., Figs. 1 and 3), comprising: a reference electrode (25, 26); and an electrode tab 27, wherein the electrode tab 27 is attached to the electrode (via weld, see e.g., Fig. 3 and paras. [0080]-[0088], and [0154]). Osawa teaches the electrode tab 27 comprises a center portion comprising an attachment mechanism (i.e., weld) and a protrusion portion extending from the center portion and beyond the perimeter (end of 26) of the electrode (25, 26). 
Osawa does not teach a rounded portion or the claimed features associated therewith. However, Miyake teaches electrode tab 10 comprises: a center portion (labelled and highlighted by a solid double headed arrow in annotated Fig. 1E, above), wherein the center portion (solid double headed arrow) comprises an attachment mechanism (weld or alike, see e.g., para. [0066]), wherein the electrode tab 10 is attached to electrode 12 via the attachment mechanism; a protrusion portion (dotted double headed arrow in annotated Fig. 1E), wherein the protrusion portion (dotted double headed arrow) extends from the center portion (solid double headed arrow) and protrudes beyond a perimeter (labelled in annotated Fig. 1E) of the electrode 12; and a rounded portion (part of folded part 10b highlighted by hatch marks in annotated Fig. 1E), wherein the rounded portion (hatch marks on 10b) extends from the center portion (solid double headed arrow) in a direction opposite the protrusion portion (dotted double headed arrow) and wherein the rounded portion (hatch marks on 10b) is not adhered to the electrode 12. Miyake teaches an electrode tab provided with the rounded portion (in combination with the center portion and protrusion portion) can relax stress more effectively, see e.g., paras. [0018], [0068] and [0070]. It would be obvious to one having ordinary skill in the art the electrode tab of Osawa includes a rounded portion as detailed above to relax stress more effectively.
Regarding Claim 4, Osawa does not explicitly teach reference electrode 25 is flexible; however, Osawa describes the reference electrode 25 as thin and as small as possible so as not to affect the battery reaction between electrode 12 and 15, and has a thickness of 20 µm, see e.g., paras. [0082]-[0083], [0086], [0154], and Fig. 3 and 4B. In view of the foregoing, the electrode is inherently flexible or expected to have a flexible property due to its thin nature.
Regarding Claim 9, Osawa does not teach the length of the protrusion portion beyond the perimeter of the electrode. However, Osawa utilizes a system to perform a pre-charging/discharging treatment of a battery. During this treatment the system is connected to the reference electrode. See paras. [0096]-[0119]. It would be obvious to adjust the length of the protrusion portion to the pre-charging/discharging treatment system to within a small distance to minimize the size of the entire operation and minimize the amount of material used for the tab. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Yoon et al. (US 2006/0263683), hereinafter Yoon.
Regarding Claim 8, Miyake does not teach the protrusion portion of the electrode tab 10 is T shaped. However, Yoon teaches the protrusion portion of the electrode tab is T shaped to improve mechanical strength over conventional plate shaped tabs, see e.g., Fig. 11 and para. [0049]. It would be obvious to one having ordinary skill in the art the protrusion portion of the electrode tab of Miyake is T shaped to improve mechanical strength.  

Claims 2, 10, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view Mao et al. (US 2010/0178559), Kinoshita (JP 2008-117626) and Lee (US 2005/0238956), hereinafter Mao, Kinoshita and Lee (all of record). 
Regarding Claims 2, and 12-14, Miyake does not teach the attachment mechanism includes an adhesion layer comprising an electrically conductive adhesive material comprising epoxy base and a gold, nickel, or copper filler. However, Mao teaches the electrode (i.e., current collector) is attached to the electrode tab by one or more of welding, soldering, or use of an adhesive. Kinoshita teaches lead 12 was adhered to the current collector 2a via conductive adhesive (para. [0088]) because it is a simple connection (para. [0093]); the conductive adhesive includes an electrically conductive adhesive material comprising an epoxy base and filler comprising gold, nickel, or silver (para.[19]). It would be obvious to one having ordinary skill in the art the attachment mechanism of Miyake includes a conductive adhesive including an electrically conductive adhesive material comprising an epoxy base and filler comprising gold, nickel, or silver, as suggested by Mao and Kinoshita, because such a connection is simple. 
Further regarding Claims 2 and 10, Miyake does not teach the attachment mechanism includes a textured surface having an average surface roughness value (Ra) of greater than or equal to about 2 micrometers. However, Lee teaches connecting a tab to an electrode, wherein the tab has a surface roughness of about 0.1 µm to 5 µm to firmly attach the tab to the electrode, see e.g., para. [0025]. It would be obvious to one having ordinary skill in the art the attachment mechanism includes a textured surface having a surface roughness value Ra of 2 micrometers or more to firmly attach the electrode to the electrode tab, as suggested by Lee

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake, Mao, Kinoshita, and Lee in view of Pickel et al. (US 9,742,088, of record), hereinafter Pickel.
Regarding Claim 11, Miyake does not teach the textured surface has a developed surface area ratio of greater than or equal to about 40 %. However, Miyake, as modified by Lee, teaches a textured surface having a roughness of at least 2 micrometers which suggests a developed surface area ratio of greater than 0%. Further, Pickel, concerned with electrical contacts, teaches a textured surface having a roughness of greater than or equal to 2 micrometers (col. 14 lines 29-51); Pickel teaches to impede or reduce unwanted effects of electrical resonance, electrical contacts should have a more textured surface area to dampen reflected energy, thereby improving electrical performance, see e.g., col. 4 lines 4-58 and col. 13 lines 12-53. The art has recognized a developed surface area ratio is a result effective variable for electrical resonance and electrical performance. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. It would be obvious to one having ordinary skill in the art to increase the developed surface area ratio of the textured surface area of Miyake to reduce electrical resonance for the purpose of improving electrical performance. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05, II. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu (US 2009/0305134) teaches the leads have rounded edges and corners that prevent damage during dropping (e.g., Figs. 3-5, and paras. [0046]-[0049]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729